Citation Nr: 1743651	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for hearing loss, currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for a lumbosacral strain, currently rated as 20 percent disabling prior to November 5, 2015; and rated 40 percent disabling effective November 5, 2015.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Whether new and material evidence has been received to reopen a service connection claim for amblyopia, with exotropia, right eye.

6.  Whether new and material evidence has been received to reopen a service connection claim for residuals, facial laceration.  


7.  Entitlement to an increased rating for residuals, fractured right 3rd and 4th fingers, currently rated as 0 percent disabling.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for a prostate disability.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to an effective date prior to February 26, 2007, for the award of service connection for bilateral hearing loss.

12.  Entitlement to an effective date prior to February 26, 2007, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982. 

Issues 1-4 come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in February 2013 and July 2015 for further development.  The Board recognizes that by way of an April 2016 rating decision, the veteran's total disability rating became 100 percent effective November 5, 2015.  The Board notes that this does not necessarily render the TDIU claim moot.  Bradley v. Peake, 22 Vet.App. 280 (2008).  Moreover, since the TDIU claim predated November 5, 2015, the issue of entitlement to a TDIU prior to November 5, 2015 is still on appeal.    

Issues 5-7 come to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2014; a statement of the case was issued in July 2016; and a substantive appeal was received in August 2016.    

Issues 8-10 come to the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2016; a statement of the case was issued in June 2017; and a substantive appeal was received in July 2017.   

The final two issues are not full appellate status but require remand for a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).


FINDING OF FACT

On February 21, 2017, prior to the promulgation of a decision in the appeal of entitlement to an increased rating for a lumbosacral strain, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this issue is requested.





CONCLUSION OF LAW

With regard to the issue of entitlement to an increased rating for a lumbosacral strain, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (5).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on February 21, 2017, the Veteran's representative submitted a correspondence in which it requested withdrawal of the issue of entitlement to an increased rating for a lumbosacral strain.  In light of this, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for a lumbosacral strain, and it is dismissed.


ORDER

The issue of entitlement to an increased rating for a lumbosacral strain is dismissed.

						
REMAND

A January 2010 rating decision awarded service connection for hearing loss and tinnitus, effective February 26, 2007.  The notification letter associated with this award was issued in February 2010.  Within a year of receiving such notice, the Veteran submitted a statement, dated in January 2011 expressing disagreement with the effective date assigned for the awards and alleging entitlement back to 1982.  A statement of the case has never been issued as to the earlier effective date claims.  This must be accomplished.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).  

As to the remaining issues on appeal, in the Veteran's August 2016 and July 2017 substantive appeals (VA Form 9), he requested to testify before the Board in a videoconference hearing.   

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the claims of entitlement to earlier effective dates for the award of service connection for hearing loss and tinnitus.

2.  After allowing time for the Veteran to perfect an appeal on the above issues, schedule a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return all perfected claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


